Case: 17-10181      Document: 00514530661         Page: 1    Date Filed: 06/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 17-10181
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        June 27, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

KEVIN KENARD HOWARD, also known as Kevin Howard,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-495-2


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Kevin Kenard
Howard has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Howard has filed several responses. The record
is not sufficiently developed to allow us to make a fair evaluation of his claims
of ineffective assistance of counsel; we therefore decline to consider his claims


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10181      Document: 00514530661   Page: 2   Date Filed: 06/27/2018


                                 No. 17-10181

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Howard’s responses. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2